Citation Nr: 0844629	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-36 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left 
elbow disability.

2.  Entitlement to an initial disability rating in excess of 
30 percent for left ulnar, radial, and median neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to January 
1947.

This appeal to the Board of Veterans' Appeals (Board) arises 
from January 2001 and April 2004 rating decisions.

In the January 2001 rating decision, the RO granted an 
increased rating of 20 percent for the left elbow disability, 
effective September 28, 2000, the date of the claim for an 
increased rating.  In April 2001, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in March 2003, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2003.

In the April 2004 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
neuropathy of the left elbow, effective September 28, 2000.  
A May 2004 letter to the veteran provided notice of this 
rating decision.  In May 2005, the veteran filed an NOD.  In 
a November 2005 rating decision, the RO granted a higher 
initial rating of 30 percent.  An SOC was issued in November 
2005 and the veteran filed a substantive appeal in the same 
month.

Because the claim involving the veteran's left ulnar, radial, 
and median neuropathy involves a request for a higher rating 
following the grant of service connection, the Board has 
characterized this claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, although a higher initial rating for the disability 
has been assigned, because a higher rating is available, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the claim for higher rating remains viable 
on appeal.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board recognizes that the May 2004 letter to the veteran, 
providing notice of the April 2004 rating decision, indicated 
that the rating decision was a full grant of the benefit 
sought on appeal, service connection for a neurological 
condition of the left elbow, and his appeal was closed.  
However, as reflected above, the veteran perfected an appeal 
regarding the issue of an increased rating for his left elbow 
disability, which has been evaluated based on limitation of 
motion, and the veteran has not withdrawn this appeal.  In 
fact, in a July 2005 Appeal Election Form, he noted that the 
last increase of 10 percent based on upper left arm condition 
was considered too low due to worsening of upper arm 
mobility.  As such, this claim remains in appellate status.

In the November 2005 substantive appeal, the veteran 
requested a hearing before a local hearing officer.  However, 
the record reflects that he withdrew his request.

In October 2007, the Board granted the veteran's motion to 
advance this appeal on the be Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002);
38 C.F.R. § 20.900(c) (2008); 

Also in October 2007, the Board remanded the claims to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  After completing the 
requested actions, the AMC continued the denial of the 
claims, as reflected in the July 2008 supplemental SOC 
(SSOC), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran is ambidextrous.

3.  The veteran's left elbow disability has been manifested 
by pain, weakness, and limitation of motion of the elbow, but 
not by ankylosis, flexion limited to 70 degrees, extension 
limited to 45 degrees, flail joint, nonunion of the radius 
and ulna with flail false joint, nonunion of the ulna, 
nonunion of the radius, loss of supination or pronation, or 
limitation of pronation beyond the middle of the arc.

4.  Since the September 28, 2000 effective date of the grant 
of service connection, the veteran's left ulnar, radial, and 
median neuropathy has been manifested by moderate incomplete 
paralysis of the lower radicular group, but not by severe 
incomplete paralysis of the upper, middle, or all radicular 
groups, severe incomplete paralysis of the radial, median, or 
ulnar nerve, or complete paralysis of the circumflex nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
left elbow disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 
4.59, 4.69, 4.71, 4.71a, Diagnostic Code 5206 (2008).

2.  The criteria for an initial 40 percent rating for left 
ulnar, radial, and median neuropathy have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 
4.69, 4.124a, Diagnostic Code 8512 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

With respect to the claim for an increased rating for the 
left elbow disability, a post-rating May 2003 letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
and what information and evidence would be obtained by VA.  
The March 2003 SOC set forth the criteria for higher ratings 
for the disability based on limitation of motion (which 
suffices, in part, for Dingess/Hartman).  Then an April 2008 
letter provided the veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the above letters, and opportunity for the 
veteran to respond, the July 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the notice.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

To the extent that the above-referenced  letters did not meet 
the relevant content of notice requirements, the Board points 
out that the veteran's written statements-in particular, his 
April 2001 NOD in which he stated that his disability 
interferes with driving and typing-reflect that he 
understood the relevant requirements, to include as regards 
the effect of his disability on his daily life and 
employment.  Consequently, any error in this regard was 
"cured by actual knowledge on the part of the claimant."  
See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

As for the claim for a higher initial rating for left ulnar, 
radial, and median neuropathy, a May 2003 pre-rating letter 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the then single claim for 
a higher rating for the left elbow disability, as well as 
what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  The April 2004 RO rating decision reflects the 
initial adjudication of the claim after issuance of the above 
letter.  A November 2005 SOC set forth the criteria for 
higher ratings for the disability based on paralysis (which 
suffices, in part, for Dingess/Hartman).  An April 2008 
letter provided the veteran with information pertaining to 
the assignment of disability ratings and effective dates, as 
well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the April 2008 letter, and opportunity for the 
veteran to respond, the July 2008 SSOC reflects 
readjudication of the claim.  Hence, the veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield, 20 Vet. App. at 543; see also Prickett, 20 Vet. 
App. at 376.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA outpatient treatment records and reports of VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the veteran and by his representative, on his behalf.  The 
Board also notes that no further RO action on the claims, 
prior to appellate consideration, is warranted.  

In the October 2007 remand, the Board, inter alia, instructed 
the AMC to clarify whether the veteran still desired an RO 
hearing, which the AMC did via a November 2007 letter.  In 
April 2008 correspondence, the veteran replied that he has no 
other information or evidence to give VA to substantiate his 
claim and asked that VA decide his claim as soon as possible.  
Thus, the Board finds that, as the AMC substantially complied 
with the November 2007 remand directives, no further action 
in this regard is warranted.  See Dyment v. West¸ 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  However, to 
be certain of his wishes, in October 2008, the Board asked 
the veteran's representative to clarify whether the veteran 
still desired an RO hearing.  In December 2008, the 
representative forwarded a statement from the veteran 
indicating that he wanted to withdraw all requests for 
personal appearances.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.   Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of 'staged rating' (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson, 12 Vet. App. at 126.  More 
recently, the Court noted that, with regard to increased 
ratings claims, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-10 (2007).

For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness for 
the purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  The injured hand, or 
the more severely injured hand, of an ambidextrous individual 
will be considered the dominant hand for rating purposes.  38 
C.F.R. § 4.69.  

In this case, the record is ambiguous as to veteran's 
handedness.  VA examinations conducted in November 2000, 
October 2003, and in February 2007 reflect that he is 
ambidextrous, while VA examinations conducted in October 2003 
and in October 2005 reflect that he is right handed.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that he is ambidextrous.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  Thus, the criteria applicable to a 
major extremity is appropriate.  See 38 C.F.R. § 4.69.  

On his April 2001 NOD, the veteran stated that he has been 
waking up at night with loss of feeling in the left arm down 
to the fingers, and that this has also occurred during the 
day.  He also stated that his neurologist told him to avoid 
pressure on the left elbow, and that his disability 
interferes with driving and typing.  

On his May 2005 NOD, he indicated a worsening of the 
neurological problems in his left arm above the elbow and 
requested examination of the upper arm.

On his November 2005 VA Form 9, he stated that his condition 
was worsening in his upper left arm, and that his dislocation 
extended to the shoulder and not only to the elbow.  He also 
requested an examination of his entire left arm.

In April 2008 correspondence, the veteran stated that as he 
grows older he is waking up more often at night with a 
"dead" left arm and fingers and sometimes he wakes up with 
pain in the upper rear shoulder near the neck area, and that 
he stays awake longer and longer after these events.  He also 
stated that during the day he has to be much more careful not 
to rest his elbow on a hard surface or for too long.

In a December 2008 statement, the veteran's representative 
stated that the veteran has difficulty sleeping due to the 
left elbow disorders and an inability to touch any hard 
surface due to pain in the left elbow.  He then asserted that 
in addition to an overall increase in the neurological and 
orthopedic problems with the left elbow consideration must 
also be given to whether an analogous rating under some other 
Diagnostic Code would adequately address the veteran's 
additional complaints.   

On November 2000 VA examination, the veteran reported pain 
and intermittent weakness in the left elbow as well as 
paresthesia.  He stated that the elbow is worse at night and 
with certain positions, and he noted difficulty with computer 
work.  Examination revealed mild tenderness at the left 
medial epicondyle.  Range of motion consisted of extension 
lacking 5 degrees and flexion to 90 degrees, painful at range 
of motion extremes, and was additionally limited by pain with 
excessive activities and certain positions.  Range of motion 
of the forearm consisted of supination to 70 degrees and 
pronation to 80 degrees.  X-rays of the left elbow showed an 
old ununited avulsion fracture of the medial condyle.

A February 2001 VA EMG report reflects that findings are 
suggestive of left ulnar neuropathy, a compressive or 
entrapment lesion possibly at the elbow.

An April 2002 VA neurology note reflects complaints of having 
no sensation from the left elbow to the left hand during 
bedtime.  

A May 2002 VA EMG report reflects that findings are 
suggestive of left ulnar neuropathy at the elbow which seems 
to be progressive especially in sensory response.

A later May 2002 VA treatment note reflects that left elbow 
extension splint will be applied at 45 degrees mostly at 
night time.

A subsequent May 2002 VA neurology clinic note reflects 
complaints of left hand numbness, and findings of reduced 
sensation to light touch and pin prick below the left elbow 
and 4/5 strength in the intrinsics of the hand, 5-/5 strength 
in the thenar eminence muscles, and 5/5 strength otherwise.

An October 2002 VA treatment note reflects complaints of left 
hand numbness and tingling and that he was given a splint 
which did not help much.  Examination revealed diminished 
sensation along the left ulnar nerve distribution.  First 
dorsal interosseous and intrinsic manual muscle test revealed 
4/5 strength.  An addendum to the above note reflects 
decreased sensation in the medial 4th and 5th digits.

On October 2003 VA examination for peripheral nerves, the 
veteran reported pain, limited flexion, allodynia, and 
dysthesia of the left elbow, and numbness of digits 1, 2, 4, 
and 5.  Examination revealed allodynia and hyperalgesia over 
the left elbow and proximal left arm in the ulnar area, and 
decreased touch and pin prick sensation in the left hand 
medially and in an ulnar nerve distribution.  Strength was 
5/5.  There was no atrophy.  Extension of the elbow was to 
150 (30) degrees and flexion was to 90 degrees.  Range of 
motion of the shoulder consisted of full flexion and 
extension and abduction to 100 degrees.  The diagnosis was of 
left ulnar medial neuropathy secondary to elbow dislocation 
during service and limited range of motion of the elbow and 
shoulder secondary to same.

On October 2003 VA examination for joints, the veteran 
reported intermittent pain, stiffness, and swelling of the 
left elbow with radiation to the hand.  He stated that the 
elbow was worse at night and after prolonged driving but that 
he was independent in the activities of daily living.  He 
also noted using an elbow splint at night but with no relief.  
He also noted that his work aggravated the pain at times.  
Examination revealed decreased range of motion of the elbow 
with 15 degrees loss of extension and 130 degrees of flexion.  
There was pain with full elbow flexion and pronation, which 
was the same with repetitive movements.  The veteran was 
additionally limited by pain, weakness, and lack of 
endurance.  There was decreased left elbow muscle 
flexion/extension power to 4/5.  Range of motion of the 
forearm was within normal limits.  The examiner noted that 
November 2000 and October 2002 x-rays of the left elbow 
showed an old ununited avulsion fracture of the distal medial 
humeral epicondyle.  

On October 2005 VA examination for peripheral nerves, the 
veteran reported that he cannot fully extend the left arm and 
he developed numbness of the left elbow and fingers of the 
left hand, worse at digits 3 and 4.  He also noted left 
triceps area pain with associated neck pain for the past 
seven months.  Examination revealed decreased touch and pin 
prick sensation in the lower part of the extremity in a 
distal radial and ulnar distribution.  There was no atrophy.  
There was full range of motion but extension of the elbow was 
limited to 175 (5) degrees.  Strength was 5/5 except in the 
hand where it was 4/5.  The diagnosis was of left ulnar, 
radial, and median neuropathy secondary to left elbow damage.

On February 2007 VA examination for peripheral nerves, the 
veteran reported left upper extremity weakness and numbness 
as well as occasional left elbow pain.  Examination revealed 
4-/5 strength in the left deltoid, biceps, triceps, 
wrist/finger flexors and extensors, and intrinsic muscles of 
the hand.  Deep tendon reflexes were 0 in the biceps and 
trace in the triceps.  Touch and pin prick sensation was 
decreased over the left medial, ulnar, and radial 
distribution.  There was no atrophy.  The diagnosis was of 
left brachial plexopathy.

A March 2007 VA treatment note reflects that the veteran 
recently travelled to the South Pacific where he enjoyed 
taking walks, reading, and swimming.

A November 2007 VA treatment note reflects that the veteran 
has constant pain due to left elbow dislocation but that he 
was not interested in treatment as he ignores the pain and is 
used to it.

A.  Left Elbow Disability

The veteran's left elbow disability-status post ununited 
avulsion fracture of the medial humerus epicondyle-has been 
evaluated as 20 disabling based on limitation of motion under 
Diagnostic Code 5206, 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206, limitation of flexion of the 
forearm to 90 degrees warrants a 20 percent rating; 
limitation of flexion of the major forearm to 70 degrees 
warrants a 30 percent rating; limitation of flexion of the 
major forearm to 55 degrees warrants a 40 percent rating; and 
limitation of flexion of the major forearm to 45 degrees 
warrants a 50 percent rating.  38 C.F.R. § 4.71a.

Normal range of motion of the elbow consists of extension to 
0 degrees, flexion to 145 degrees, forearm pronation to 80 
degrees, and forearm supination to 85 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating for functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination, to include during flare-ups and with repeated 
use, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See  Johnson v. Brown, 9 Vet. App. 7 
(1996).

Considering the evidence in light of the above, the Board 
finds that the record  presents no basis for assignment of an 
increased rating for the left elbow disability based on 
limitation of motion.  

The aforementioned evidence does not reflect findings of 
limitation of flexion of the left forearm to 70 degrees.  
Rather, on VA examination in November 2000, the veteran had 
flexion to 90 degrees; on VA examination in October 2003, he 
had flexion to 90 degrees; on VA examination in October 2003, 
he had flexion to 130 degrees; and on VA examination in 
October 2005, he had full flexion.  

The Board has considered the veteran's complaints of pain, 
weakness, stiffness, and swelling; however, while the October 
2003 VA joints examiner noted pain with full elbow flexion 
and that the veteran was additionally limited by pain, 
weakness, and lack of endurance, the examiner also indicated 
that flexion remained the same with repetitive movements.  
Although the prior November 2000 examiner noted that range of 
motion was additionally limited by pain with excessive 
activities and certain positions, the examiner did not 
provide such additional limitation of motion in terms of 
degrees.  Moreover, the objective evidence of record fails to 
show that flexion was limited to 70.  Thus, consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, 
provides no basis for a higher rating.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left elbow disability, but finds that no higher rating is 
assignable.  As there is no evidence of, or disability 
comparable to, ankylosis of the elbow, extension limited to 
45 degrees, flail elbow joint, nonunion of the radius and 
ulna with flail false joint, nonunion of the ulna, nonunion 
of the radius, loss of supination or pronation, or limitation 
of pronation beyond the middle of the arc, there is no basis 
for evaluating the veteran's disability under Diagnostic Code 
5205, 5207, 5209, 5210, 5211, 5212, or 5213, respectively.  
See 38 C.F.R. § 4.71a.  Further, as the October 2003 VA 
examination showed full flexion and extension of the shoulder 
and abduction to 100 degrees, a separate compensable rating 
under a Diagnostic Code for evaluating the shoulder and arm 
is not warranted.

B.  Left Ulnar, Radial, and Median Neuropathy

The veteran's left ulnar, radial, and median neuropathy, 
associated with status post ununited avulsion fracture of the 
medial humerus epicondyle, has been evaluated as 30 disabling 
under Diagnostic Code 8512, 38 C.F.R. § 4.124a.  Previously, 
the disability had been evaluated under Diagnostic Code 8516 
for paralysis of the median nerve.  However, in the November 
2005 rating decision, in which the RO increased the initial 
rating for the disability to 30 percent, the RO evaluated the 
disability under Diagnostic Code 8512, explaining that the 
disability affects the ulnar, median, and radial nerves.

Under Diagnostic Code 8512, for paralysis of the lower 
radicular group, mild incomplete paralysis corresponds to a 
20 percent rating for either major or minor extremity.  
Moderate incomplete paralysis corresponds to a 30 percent 
rating for the minor extremity, and 40 percent rating for a 
major extremity.  Severe incomplete paralysis corresponds to 
a 40 percent rating for the minor extremity, and 50 percent 
rating for a major extremity.  Where there exists complete 
paralysis, with paralysis of all intrinsic muscles of the 
hand, and some or all flexors of the wrist or fingers (and 
substantial loss of use of the hand), a 60 percent rating is 
warranted for the minor extremity, and 70 percent rating for 
a major extremity.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than that associated 
with complete paralysis.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a.

Combined nerve injuries should be rated by reference to the 
major involvement, or if sufficient in extent, radicular 
group ratings should be considered.  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.

Considering the evidence in light of the above, and affording 
the veteran the benefit of the doubt, the Board finds that 
the criteria for the assignment of a 40 percent rating for 
the veteran's left ulnar, radial, and median neuropathy have 
been met since the September 28, 2000 effective date of the 
grant of service connection but that there is no basis for 
assignment of a rating greater than 40 percent.

Initially, the Board notes that the RO assigned a 30 percent 
rating for moderate incomplete paralysis of the lower 
radicular group of the minor extremity based on the veteran 
being right handed.  As discussed above, the Board finds that 
the veteran is ambidextrous and, therefore, his injured left 
extremity will be considered the dominant extremity.  See 38 
C.F.R. § 4.69.

The aforementioned evidence reflects complaints of numbness 
and findings of decreased sensation below the left elbow and 
slight weakness in the intrinsic muscles of the hand.  A May 
2002 VA treatment note reflects reduced sensation below the 
left elbow and 4/5 strength in the intrinsic muscles of the 
hand; an October 2002 VA treatment note reflects diminished 
sensation along the left ulnar nerve distribution and 4/5 
strength in the intrinsic muscles of the hand; an October 
2003 VA examination report reflects decreased sensation in 
the left hand and in an ulnar nerve distribution and 5/5 
strength; an October 2005 VA examination report reflects 
decreased sensation in the lower part of the extremity in a 
distal radial and ulnar distribution and 4/5 strength in the 
hand; a February 2007 VA examination report reflects 
decreased sensation over the left medial, ulnar, and radial 
distribution and 4-/5 strength in the left deltoid, biceps, 
triceps, wrist/finger flexors and extensors, and intrinsic 
muscles of the hand.  Thus, with sensory impairment and 
slight loss of strength in the intrinsic muscles of the hand, 
the veteran's disability is reflective of, at most, moderate 
incomplete paralysis of the of the lower radicular group.  
See 38 C.F.R. § 4.124a.  

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
left ulnar, radial, and median neuropathy, but finds that no 
higher rating is assignable.  As there is no evidence of, or 
disability comparable to, severe incomplete paralysis of the 
upper, middle, or all radicular groups, severe incomplete 
paralysis of the radial, median, or ulnar nerve, or complete 
paralysis of the circumflex nerve, there is no basis for 
evaluating the veteran's disability under Diagnostic Code 
8510, 8511, 8513, 8514, 8515, 8516, or 8518, respectively.  
See 38 C.F.R. § 4.71a.  

Further, with respect to Diagnostic Codes 8514, 8515, and 
8516, as noted in 38 C.F.R. § 4.14, disability from injury to 
the nerves may overlap to a great extent, so that special 
rules are included in the appropriate bodily system for their 
evaluation.  In the case of nerve damage, a special rule 
directs that combined nerve injuries should be rated by 
reference to the major involvement or by radicular group.  
Thus, a rating under the Diagnostic Code for each nerve-
radial, median, and ulnar-in addition to a rating under 
Diagnostic Code 8512 for the lower radicular group would 
clearly constitute pyramiding because the veteran would be 
compensated for the same manifestation under different 
diagnoses (diagnostic codes).  Moreover, given the symptoms, 
findings, and diagnoses, the Board finds that evaluating the 
veteran's disability under Diagnostic Code 8512, as the RO 
did, is most appropriate in this case.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (choice of diagnostic code should 
be upheld if supported by explanation and evidence). 

C.  Both Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
finds that there is no showing that, at any point, either 
disability under consideration has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b) (cited in the November 2005 SOC).  
In this regard, the Board notes that neither disability has 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating for 
the period).  There also is no evidence that either 
disability has necessitated frequent periods of 
hospitalization, or has otherwise rendered inadequate the 
regular schedular standards.  In the absence of evidence of 
any of the factors outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) have not 
been met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

As for the representative's assertions that the veteran 
should be assigned separate ratings for sleep impairment due 
to his left elbow disabilities and for an inability to touch 
hard surfaces with the elbow, the Board observes that these 
complaints are already contemplated in the current 20 and 40 
percent ratings.  Further, a distinct sleep disorder due to 
his service-connected disabilities has not been diagnosed.

For all the foregoing reasons, the Board finds that a 40 
percent but no higher rating for left ulnar, radial, and 
median neuropathy, from the September 28, 2000 effective date 
of the grant of service connection, is warranted, but that 
any higher rating for left ulnar, radial, and median 
neuropathy and a higher rating for left elbow disability must 
be denied.  In reaching these conclusions, the Board has 
applied  the benefit-of-the-doubt doctrine in reaching the 
decision to award a 40 percent rating for left ulnar, radial, 
and median neuropathy, but finds that the preponderance of 
the evidence is against assignment of any higher rating.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.




ORDER

A rating greater than 20 percent for left elbow disability is 
denied.

An initial 40 percent rating for left ulnar, radial, and 
median neuropathy is granted, subject to the legal authority 
governing the payment of VA compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


